On March 2, 1993, the Defendant was sentenced to Count I, forty (40) years for Robbery. The Court further ordered that said sentence be enhanced for the use of a dangerous weapon by an additional sentence of ten (10) years, which shall be served consecutively to the forty (40) year sentence. For Count II, Accountability to Burglary, the court imposed a sentence of twenty (20) years, which shall be served concurrently with the sentence imposed in Count I. Dangerous designation was imposed. The Defendant shall be ineligible for parole and/or participation in a supervised release program until he has served twenty-five (25) years of the sentence. The Defendant shall be given credit for 208 days served.
On May 7,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
*44DATED this 7th day of May, 1993.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall he affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Mr. Gates for representing himself in the matter.